UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended: June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22945 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3169913 (I.R.S. Employer Identification No.) Empire State Building, 350 5th Avenue, New York, New York 10118 (Address of Principal Executive Offices) (212) 979-8228 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x As of July 17, 2012, there were 2,330,438 shares of common stock, with $.01 par value per share, outstanding. 1 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. INDEX Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk 14 Item 4.Controls and Procedures 14 Part II.Other Information 14 Item 1.Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Mine Safety Disclosures 14 Item 5.Other Information 15 Item 6.Exhibits 16 SIGNATURES 17 2 Part I. Financial Information Item 1. Financial Statements HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable- less allowance for doubtful accounts of $76,732 at June 30, 2012, and $77,590 at December 31, 2011 Unbilled receivables Prepaid expenses and other current assets Total current assets Property and equipment, net Security Deposit Deposits and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Total current liabilities Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of June 30, 2012, and December 31, 2011 - - Common stock, $.01 par value; 30,000,000 shares authorized; 2,330,438 issued and outstanding as of June 30, 2012, and December 31, 2011 Paid-in capital Accumulated other comprehensive Loss - foreign currency translation ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. 3 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Ended June 30, Three Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Selling, general & administrative Depreciation & amortization Income/(Loss) from operations ) Other income/(expense): Early lease termination fee ) - - - Interest income-net ) Income/(Loss) before income taxes ) Provision for income taxes Net Income/(loss) ) Other comprehensive loss - foreign currency adjustment ) Comprehensive Income/(loss) $ $ ) $ $ Basic and diluted Income/(loss) per share $ $ ) $ $ See accompanying notes to consolidated financial statements. 4 HELIOS AND MATHESON INFORMATION TECHNOLOGY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, (unaudited) (unaudited) Cash flows from operating activities: Net Profit/(loss) $ $ ) Adjustments to reconcile net profit/(loss) to net cash provided/(used) in operating activities, net of acquired assets: Depreciation and amortization Provision for doubtful accounts ) ) Gain on sale of fixed asset ) Changes in operating assets and liabilities: Accounts receivable Unbilled receivables ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) ) Deposits - Deferred revenue - (2
